Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on December 3, 2020. Claims 1-6, 8-13, 15-19 and 21-23 are pending. Claims 1, 8, and 15 are amended. Claims 7, 14 and 20 are cancelled. Claims 21-23 are newly added. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Park on January 22, 2021.

The claims have been amended as follows: 
21. 	(Currently amended) The method of claim 1, further comprising forwarding the media item to the selected one of the receiving accounts or allowing the selected one of the receiving accounts to access the media item.
e of the receiving accounts to access the media item.
23.	(Currently amended) The apparatus of claim 15, the at least one processor further caused to forward the media item to the selected one of the receiving accounts or allow the selected one of the receiving accounts to access the media item.


Response to Arguments
Applicant’s arguments and amendments, see pages 1-2 of Remarks filed on December 3, 2020, with respect to claims 1-6, 8-13, 15-19 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of the aforenoted claims has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-13, 15-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claims 1, 8 and 15, the primary reason for the allowance of the claims in this instance is the inclusion of the disassociating limitation added into the claims, wherein ‘in response to the ephemerality condition not being met, disassociating the conversation tuple from the relationship tuple (which are associated according to a hierarchical structure) such that access to the media item is removed from the selected receiving account’, in combination with all claimed limitations, which is not taught by the prior art of record.

The closest prior art Odell (US 2014/0344383) discloses a tuple data structure 2000 that includes a creation timestamp for when an entry is about to expire [creation timestamp used to guide deletion, expiration or purging of aging message session entries, para 144, Fig 20]. However, the tuple data structure of Odell is not a nested or hierarchy of tuples and does not recite that deletion of purging of aging message session entries leads to any changes to associated tuple entries, as claimed. 

 The closest prior art Weinberg (US 2009/0144320) discloses a nested tuples hierarchy wherein tuples are associated according to a hierarchical structure such that one tuple is organized under another tuple [para 64-70, Fig 6] and wherein changes to the structure of a tuple or its associated properties may be immediately propagated to every instance [para 99]. Weinberg also discloses that each object appears only once in an object table even if it is linked to multiple records [para 18]. However, Weinberg does not disclose any ephemerality conditions for tuples, such that in response to the ephemerality condition not being met, disassociating the conversation tuple from the relationship tuple such that access to the media item is removed’, as claimed.

	The closest prior art Caunter (US 8,930,531) discloses removing tuples from a tuple space 104 pertaining to user conversation messages when a lease 150 expires col. 7, lines 61-67, Fig 1, 4 and 5]. However, Caunter does not disclose a hierarchy of tuples nor does it disclose the feature of disassociating tuples from related types in the hierarchy such that access to a media item is removed from a selected receiving account, as claimed. 
It is for these reasons that the claims define over the prior art of record.

Dependent claims 2-6, 9-13, 1-19 and 21-23 are also allowed by virtue of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167